BRICKELL, C. J.
1. The rule at common law generally was, that a release to one joint contractor operated a discharge of all, and the reason of the rule was, that otherwise the co-debtor, after paying the debt, might sue him who-had been released for contribution; and so, in effect, he would not be released at all. — 2 Chitty on Contr. 1154. A release lo a surety did not come within the rule, and operate a release-*581<of tbe principal, for the plain reason that he is primarily liable for the debt, not entitled to contribution from the surety.—Scheck v. Miller, 10 Barr, 401. The effect of a release was restrained by its terms, and the intention of the parties as expressed in it, and it was not allowed to deprive the creditor of pursuing other joint contractors if such was the intention at the time of its execution.—Browning v. Grady, 10 Ala. 999.
2. To relieve releases and other similar instruments from the technical artificial operation sometimes imported to them at common law, and to restrain them within the limit of the intention of the parties, the statute now declares they must have effect according to such intention. — Code 1876, § 30-39.
3. The release given Holley was intended merely to relieve him from his liability as surety, and not as a payment or satisfaction of the decree against him and his principal. The decree was satisfied pro tanto, by the sum he paid, and he has a Tight to demand and compel the principal to reimburse him. Beyond partial satisfaction, and the discharge of Holley, the parties did not intend the payment and release should operate, and it can not be allowed larger operation. In decreeing it a satisfaction and discharge of the entire decree, the chancellor erred, and for the error the decree must be reversed, and a decree here rendered that the motion of the .appellee, Corbitt, to have full satisfaction entered, be and the same is overruled, and he must pay the costs of this appeal, and of said motion in the Court of Chancery.